Exhibit 10.70

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

ADJUSTMENTS TO CARDINAL HEALTH STOCK OPTIONS AND TERMS OF CAREFUSION STOCK
OPTIONS

August 31, 2009

As a result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of those
businesses to Cardinal Health’s shareholders, effective August 31, 2009 (the
“Spin-Off”), outstanding stock option awards granted by Cardinal Health to you
(the “Cardinal Health Options”) pursuant to the terms of equity incentive plans
adopted by Cardinal Health (“Cardinal Health Equity Plans”) and related grant
agreements (the “Cardinal Option Agreements”) are being adjusted, as of the
effective time of the Spin-Off, as follows:

 

  •  

With respect to each outstanding Cardinal Health Option initially granted to you
on or prior to September 26, 2007 (each, a “Pre-2007 Cardinal Option”), (i) the
exercise price and number of shares subject to such option are being adjusted
(each, an “Adjusted Pre-2007 Cardinal Option”) and (ii) you are receiving a
nonqualified stock option to purchase common stock of CareFusion Corporation
(each, a “CareFusion Option”).

 

  •  

With respect to each outstanding Cardinal Health Option initially granted to you
after September 26, 2007 (each, a “Post-2007 Cardinal Option”):

 

  •  

If you are a non-employee director of Cardinal Health prior to the effective
time of the Spin-Off who is not a member of the Board of Directors of CareFusion
Corporation on August 31, 2009, the exercise price and number of shares subject
to your Post-2007 Cardinal Options are being adjusted (each, an “Adjusted
Post-2007 Cardinal Option”); and

 

  •  

If you are a non-employee director of Cardinal Health prior to the effective
time of the Spin-Off who is a member of the Board of Directors of CareFusion
Corporation on August 31, 2009, your Post-2007 Cardinal Options will be
cancelled and CareFusion Options will be issued.

Adjusted Pre-2007 Cardinal Options and Adjusted Post-2007 Cardinal Options

Except for the adjusted exercise price and number of shares subject to each
Pre-2007 Cardinal Option and Post-2007 Cardinal Option, your Adjusted Pre-2007
Cardinal Options and Adjusted Post-2007 Cardinal Options will continue to be
governed by (i) your Cardinal Option Agreements, as amended (including the
provisions in the agreements relating to “Triggering Conduct/Competitor
Triggering Conduct” and “Special Forfeiture/Repayment Rules”) and (ii) the
Cardinal Health Equity Plan under which the agreement was issued, also as
amended. Therefore, among other terms, the extent to which each Adjusted
Pre-2007 Cardinal Option and Adjusted Post-2007 Cardinal Option will vest and
become exercisable on and after specific dates and the date on which such
options will expire will be the same as those set forth in your Cardinal Option
Agreements.



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

The adjusted exercise price and number of shares subject to each Adjusted
Pre-2007 Cardinal Option and Adjusted Post-2007 Cardinal Option can be found on
the website of Cardinal Health’s third-party equity plan administrator.

Please note that CareFusion Corporation (“CareFusion”) and its affiliates are
third party beneficiaries of all rights that benefit CareFusion with respect to
your Adjusted Pre-2007 Cardinal Options and Adjusted Post-2007 Cardinal Options
and as a result CareFusion may enforce with full force and effect all terms and
conditions that benefit CareFusion with respect to such options.

CareFusion Options

Your CareFusion Options are granted under, and subject to, the terms and
conditions of the CareFusion Corporation 2009 Long-Term Incentive Plan. They are
also subject to the terms of the Cardinal Option Agreement for the corresponding
Cardinal Health Option (including provisions regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”)
and the applicable Cardinal Health Equity Plan, which have been adjusted and
restated on Appendix A attached hereto for purposes of applying them to your
CareFusion Options and have been approved by the Human Resources and
Compensation Committees of Cardinal Health and CareFusion. Please note that
Cardinal Health and its affiliates are third party beneficiaries of all rights
that benefit Cardinal Health with respect to your CareFusion Options and as a
result Cardinal Health may enforce with full force and effect all terms and
conditions that benefit Cardinal Health with respect to such options.



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

Appendix A

CAREFUSION CORPORATION

NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS

These Nonqualified Stock Option Terms and Conditions (the “Terms”) adjust and
restate the terms that apply to the Cardinal Health Options (as defined below)
for purposes of applying such terms to the nonqualified stock options (the
“CareFusion Options”) granted to Awardee by CareFusion Corporation (the
“Company”) under the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”) as a result of the separation of the clinical and medical products
businesses of Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off
of at least 80.1% of the outstanding common stock of the Company to Cardinal
Health’s shareholders, effective on August 31, 2009 (the “Spin-Off”). These
Terms, together with the Option Terms (as defined below) and the Plan, shall
govern the CareFusion Options. The CareFusion Options are Replacement Awards
under the Plan.

The “Number of Shares” that are covered by the CareFusion Options and the
“Exercise Price per Share” of the CareFusion Options constitute the option terms
(the “Option Terms”) and can be found on the website of the Company’s
third-party equity plan administrator. The extent to which the CareFusion
Options shall vest and become exercisable on and after specific dates (the
“Vesting Date(s)”), subject in each case to the provisions of these Terms,
including those relating to Awardee’s continued service with Cardinal Health and
its Affiliates (collectively, the “Cardinal Group”) and the date on which the
CareFusion Options shall expire (the “Grant Expiration Date”) are the same terms
as those set forth in Awardee’s stock option agreement(s) (each, a “Cardinal
Option Agreement”) for stock option awards granted to Awardee by Cardinal Health
(the “Cardinal Health Options”) on the grant date specified in the agreement for
such Cardinal Health Options (the “Pre-Spin Grant Date”).

Capitalized terms used in these Terms which are not specifically defined herein
will have the meanings ascribed to such terms in the Plan.

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when all or a portion of the CareFusion
Options is exercisable under the Plan and these Terms, some or all of the
exercisable portion of the CareFusion Options may be exercised from time to time
by written notice to the Company, or such other method of exercise as may be
specified by the Company, including, without limitation, exercise by electronic
means on the website of the Company’s third-party equity plan administrator,
which will:

(i) state the number of whole Shares with respect to which the CareFusion
Options are being exercised; and

(ii) if the CareFusion Options are being exercised by anyone other than Awardee,
if not already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the CareFusion
Options under the Plan and all Applicable Laws and regulations.

 

1



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

(b) Payment of Price. The full exercise price for the portion of the CareFusion
Options being exercised shall be paid to the Company as provided below:

(i) in cash;

(ii) by check or wire transfer (denominated in U.S. Dollars);

(iii) subject to any conditions or limitations established by the Administrator,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of the CareFusion Options or otherwise), have been owned by
the Participant for more than six (6) months on the date of surrender (unless
this condition is waived by the Administrator), and (B) have a Fair Market Value
on the date of surrender equal to or greater than the aggregate exercise price
of the Shares as to which said CareFusion Options shall be exercised (it being
agreed that the excess of the Fair Market Value over the aggregate exercise
price shall be refunded to Awardee, with any fractional Share being repaid in
cash);

(iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator; or

(v) any combination of the foregoing methods of payment.

2. Transferability. The CareFusion Options shall be transferable (I) at
Awardee’s death, by Awardee by will or pursuant to the laws of descent and
distribution, and (II) by Awardee during Awardee’s lifetime, without payment of
consideration, to (a) the spouse, former spouse, parents, stepparents,
grandparents, parents-in-law, siblings, siblings-in-law, children, stepchildren,
children-in-law, grandchildren, nieces or nephews of Awardee, or any other
persons sharing Awardee’s household (other than tenants or employees)
(collectively, “Family Members”), (b) a trust or trusts for the primary benefit
of Awardee or such Family Members, (c) a foundation in which Awardee or such
Family Members control the management of assets, or (d) a partnership in which
Awardee or such Family Members are the majority or controlling partners;
provided, however, that subsequent transfers of the transferred CareFusion
Options shall be prohibited, except (X) if the transferee is an individual, at
the transferee’s death by the transferee by will or pursuant to the laws of
descent and distribution, and (Y) without payment of consideration to the
individuals or entities listed in subparagraphs II(a), (b) or (c), above, with
respect to the original Awardee. The Administrator may, in its discretion,
permit transfers to other persons and entities as permitted by the Plan. Neither
a transfer under a domestic relations order in settlement of marital property
rights nor a transfer to an entity in which more than 50% of the voting
interests are owned by Awardee or Family Members in exchange for an interest in
that entity shall be considered to be a transfer for consideration. Within ten
(10) days of any transfer, Awardee shall notify the Compensation and Benefits
department of the Company in writing of the transfer. Following transfer, the
CareFusion Options shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer and, except as otherwise
provided in the Plan or these Terms, references to the original Awardee shall be
deemed to refer to the transferee. The effects of Awardee’s termination of
service on the Cardinal Board (as defined below) provided in paragraph 3 hereof
shall continue to be applied with respect to the original Awardee, following
which the CareFusion Options shall be exercisable by the transferee only to the
extent, and for the periods, specified in paragraph 3. The Company shall have no
obligation to notify any transferee of Awardee’s termination of service on the
Cardinal Board for any reason. The conduct prohibited of Awardee in paragraphs 5
and 6 hereof shall continue to be prohibited of Awardee following transfer to
the same extent as immediately prior to transfer and the CareFusion

 

2



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

Options (or its economic value, as applicable) shall be subject to forfeiture by
the transferee and recoupment from Awardee to the same extent as would have been
the case of Awardee had the CareFusion Options not been transferred. Awardee
shall remain subject to the recoupment provisions of paragraphs 5 and 6 of these
Terms following transfer of the CareFusion Options.

3. Termination of Service on the Board.

(a) Termination of Service by Death. If Awardee ceases to be a member of the
Board of Directors of Cardinal Health (the “Cardinal Board”, and each such
member, a “Cardinal Director”) by reason of Awardee’s death, any unvested
portion of the CareFusion Options shall vest upon and become exercisable in full
from and after Awardee’s death. The CareFusion Options may thereafter be
exercised by any transferee of Awardee, if applicable, or by the legal
representative of the estate or legatee of Awardee under the will of Awardee
until the Grant Expiration Date.

(b) Other Termination of Service. If Awardee ceases to be a Cardinal Director
for any reason other than death, any unexercised portion of the CareFusion
Options which has not vested on such date of termination of service on the
Cardinal Board shall automatically terminate on the date of such termination of
service. Any unexercised portion of the CareFusion Options which otherwise is
exercisable by Awardee (or any transferee) shall remain exercisable until the
Grant Expiration Date; provided, however, that upon the removal of Awardee from
the Cardinal Board for cause, other than upon or after a “change of control” (as
defined in the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as amended
and restated effective as of November 5, 2008), the CareFusion Options (whether
then held by Awardee or any transferee) shall immediately lapse and be of no
further force or effect.

4. Restrictions on Exercise. The CareFusion Options are subject to all
restrictions in these Terms and/or in the Plan. As a condition of any exercise
of the CareFusion Options, the Company may require Awardee or his or her
transferee or successor to make any representation and warranty to comply with
any Applicable Law or regulation or to confirm any factual matters (including
Awardee’s compliance with the terms of paragraphs 5 and 6 of these Terms)
reasonably requested by the Company. The CareFusion Options shall not be
exercisable if such exercise would involve a violation of any Applicable Law.

5. Triggering Conduct/Competitor Triggering Conduct. As used in these Terms,
“Triggering Conduct” shall include (i) disclosing or using in any capacity other
than as necessary in the performance of duties as a Cardinal Director any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its subsidiaries the Cardinal Group;
(ii) violating any policy of the Cardinal Group, including, but not limited to,
conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee; (iii) directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer, or director of any entity in the Cardinal
Group at any time within the twelve (12) months prior to the termination of
service on the Cardinal Board; (iv) any action by Awardee and/or Awardee’s
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Awardee; and (v) breaching any provision of any benefit or severance
agreement with a member of the Cardinal Group. As used herein, “Competitor
Triggering Conduct” shall include, either during Awardee’s service as a Cardinal

 

3



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

Director or within one year following Awardee’s termination of service on the
Cardinal Board, accepting employment with or serving as a consultant, advisor,
or any other capacity to an entity that is in competition with the business
conducted by any member of the Cardinal Group (a “Competitor”) including, but
not limited to, employment or another business relationship with any Competitor
if Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s service as a Cardinal Director
and such information would aid the Competitor because the threat of disclosure
of such information is so great that, for purposes of these Terms, it must be
assumed that such disclosure would occur. For purposes of these Terms, the
nature and extent of Awardee’s activities, if any, disclosed to and reviewed by
the Audit Committee or Nominating and Governance Committee of the Cardinal Board
(each, the “Specified Committee”) prior to the date of Awardee’s termination of
service on the Cardinal Board shall not, unless specified to the contrary by the
Specified Committee in a written notice given to Awardee, be deemed to be
Competitor Triggering Conduct. The Human Resources and Compensation Committee of
the Cardinal Board (the “Cardinal Compensation Committee”) shall resolve in good
faith any disputes concerning whether particular conduct constitutes Triggering
Conduct or Competitor Triggering Conduct, and any such determination by the
Cardinal Compensation Committee shall be conclusive and binding on all
interested persons.

6. Special Forfeiture/Repayment Rules. For so long as Awardee continues as a
Cardinal Director and for three years following Awardee’s termination of service
on the Cardinal Board regardless of the reason, Awardee agrees not to engage in
Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or Competitor Triggering Conduct
during the applicable time periods set forth in paragraph 5, then:

(a) the CareFusion Options (or any part thereof that has not been exercised)
shall immediately and automatically terminate, be forfeited, and shall cease to
be exercisable at any time; and

(b) Awardee shall, within thirty (30) days following written notice from the
Company, pay the Company an amount equal to the gross option gain realized or
obtained by Awardee or any transferee resulting from the exercise of such
CareFusion Options, measured at the date of exercise (i.e., the difference
between the market value of the Shares underlying the CareFusion Options on the
exercise date and the exercise price paid for such Shares underlying the
CareFusion Options), with respect to any portion of the CareFusion Options that
has already been exercised at any time within three (3) years prior to the
Triggering Conduct (the “Look-Back Period”), less $1.00. If Awardee engages only
in Competitor Triggering Conduct, then the Look-Back Period shall be shortened
to exclude any period more than one (1) year prior to Awardee’s termination of
service on the Cardinal Board, but include any period between the time of
Awardee’s termination of service on the Cardinal Board and the time Awardee
engaged in Competitor Triggering Conduct. Awardee may be released from Awardee’s
obligations under this paragraph 6 if and only if the Cardinal Compensation
Committee determines, in writing and in its sole discretion, that such action is
in the best interests of Cardinal Health. Nothing in this paragraph 6
constitutes a so-called “noncompete” covenant. This paragraph 6 does, however,
prohibit certain conduct while Awardee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by these Terms under certain circumstances, including, but not limited
to, Awardee’s acceptance of employment with a Competitor. Awardee agrees to
provide Cardinal Health with at least ten (10) days’ written notice prior to
directly or indirectly accepting employment with or serving as a consultant or
advisor or in any other capacity to a Competitor, and further agrees to inform
any such new employer, before accepting employment, of the terms of this
paragraph 6 and Awardee’s continuing obligations contained herein. No provisions

 

4



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

of these Terms shall diminish, negate or otherwise impact any separate
noncompete or other agreement to which Awardee may be a party, including, but
not limited to, any certificate of compliance or similar
attestation/certification signed by Awardee; provided, however, that to the
extent that any provisions contained in any other agreement are inconsistent in
any manner with the restrictions and covenants of Awardee contained in these
Terms, the provisions of these Terms shall take precedence and such other
inconsistent provisions shall be null and void. Awardee has acknowledged and
agreed that these restrictions are for the benefit of Cardinal Health in
consideration of Awardee’s receipt of the Cardinal Health Options, in
consideration of exposing Awardee to Cardinal Health’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee has
further acknowledged that the receipt of the Cardinal Health Options and the
execution of the Cardinal Option Agreement were voluntary actions on the part of
Awardee and that Cardinal Health would have been unwilling to provide the
Cardinal Health Options to Awardee without including the restrictions and
covenants of Awardee set forth above. Further, Awardee and Cardinal Health have
agreed and acknowledged that the provisions contained in paragraphs 5 and 6 are
ancillary to, or part of, an otherwise enforceable agreement at the time the
Cardinal Option Agreement was made.

7. Change of Control. Notwithstanding anything herein to the contrary, (a) in
the event a Change of Control occurs (i.e., a Change of Control occurs with
respect to the Company), then the provisions of Section 16(b) of the Plan shall
not apply and the CareFusion Options shall continue to vest and become
exercisable in accordance with the terms set forth herein, and (b) on the date
that a “change of control” (as defined in the Cardinal Health, Inc. 2005
Long-Term Incentive Plan, as amended and restated effective as of November 5,
2008) occurs with respect to Cardinal Health, any unvested CareFusion Options
shall vest in full.

8. Right of Set-Off. By having accepted the Cardinal Health Options, Awardee has
agreed that, so long as the amounts are not treated as “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, (a) any amounts Awardee owes from time to time to any member of the
Cardinal Group with respect to the CareFusion Options may be deducted from, and
set-off against, any amounts owed to Awardee by any member of the Cardinal Group
from time to time (including, but not limited to, amounts owed to Awardee as
director annual retainer fees, meetings fees or fringe benefits) and (b) any
amounts Awardee owes from time to time to the Company or any of its Affiliates
(the “CareFusion Group” with respect to the CareFusion Options may be deducted
from, and set-off against, any amounts owed to Awardee by any member of the
CareFusion Group from time to time (including, but not limited to, amounts owed
to Awardee as director annual retainer fees, meetings fees or fringe benefits).

9. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. The
CareFusion Options are governed by the laws of the State of Ohio, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. Awardee has agreed that the laws of the State
of Ohio bear a substantial relationship to the Cardinal Health Options and that
the benefits granted therein, and thus the CareFusion Options and the benefits
granted thereunder, would not be granted without their governance by the laws of
the State of Ohio. In addition, all legal actions or proceedings relevant to the
CareFusion Options will be brought exclusively in state or federal courts
located in Franklin County, Ohio, and Awardee has consented to the personal
jurisdiction of such courts. Awardee has acknowledged that the terms relating to
Triggering Conduct, Competitor Triggering Conduct and special forfeiture and
repayment rules set forth above are reasonable in nature, are fundamental

 

5



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

for the protection of legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living in any capacity that does
not violate such terms. In the event of any violation by Awardee of any such
covenants, immediate and irreparable injury for which there is no adequate
remedy at law will result. In the event of any violation or attempted violations
of these restrictions and covenants, the Cardinal Group will be entitled to
specific performance and injunctive relief or other equitable relief, including
the issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Awardee, waiving any requirement for the securing or posting of any
bond in connection with such remedy, without prejudice to any other rights and
remedies afforded the Cardinal Group hereunder or by law. In the event that it
becomes necessary for the Cardinal Group to institute legal proceedings under
Awardee’s CareFusion Options, Awardee will be responsible for all costs and
reasonable legal fees with regard to such proceedings. Any term relating to the
CareFusion Options which is determined by a court of competent jurisdiction to
be invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such term, without invalidating or rendering unenforceable the remaining
terms.

10. Action by the Administrator. Except as set forth above with respect to
Triggering Conduct or Competitor Triggering Conduct, the interpretation of these
Terms shall rest exclusively and completely within the sole discretion of the
Administrator. Awardee shall be bound by the decisions of the Administrator with
regard to the interpretation of these Terms and with regard to any and all
matters set forth in these Terms. The Administrator may delegate its functions
under these Terms to an officer of the CareFusion Group designated by the
Administrator (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Administrator or its designee may rely upon documents, written
statements of the parties or such other material as the Administrator or its
designee deems appropriate.

11. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
CareFusion Options or future options that may be granted under the Plan by
electronic means. Awardee has consented to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of option grants and the execution of
option agreements through electronic signature.

12. Notices. All notices, requests, consents and other communications by Awardee
to the Company or Cardinal Health with respect to the CareFusion Options are to
be delivered in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company or Cardinal Health, as the case may be, at the address
set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: Compensation and Benefits Administrator

Facsimile: 858-617-2300

 

6



--------------------------------------------------------------------------------

STOCK OPTIONS

(NON-EMPLOYEE DIRECTORS (CURRENT AND FORMER))

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: 614-757-2797

All notices, requests consents and other communications by the Company to
Awardee with respect to the CareFusion Options to be delivered to Awardee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

 

7